Citation Nr: 1301307	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  08-17 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.    

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  






INTRODUCTION

The Veteran had active service from May 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Chicago, Illinois.                   

The Board notes that the Veteran had also filed a timely appeal with respect to the issue of entitlement to service connection for the residuals of frostbite.  However, in a March 2012 statement, he withdrew his appeal for the aforementioned issue.  Accordingly, the claim for service connection for the residuals of frostbite is no longer in appellate status.  See 38 C.F.R. § 20.204 (2012).

In the Veteran's substantive appeal (VA Form 9), received in April 2008, he indicated that he desired a hearing before a member of the Board at the RO (Travel Board hearing).  However, in April 2009, he waived his right to appear at a Travel Board hearing and requested a videoconference hearing before the Board instead.

A letter from the RO to the Veteran, dated in October 2012, shows that at that time, the RO had scheduled the Veteran for a videoconference hearing before the Board in November 2012.  However, he failed to report for his scheduled hearing.  His request for a hearing is therefore considered withdrawn.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that the Veteran's bilateral hearing loss is not related to his active duty service.

2.  The competent and probative evidence of record shows that the Veteran's tinnitus is not related to his active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated by, active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  Tinnitus was not incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
  
I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letters dated in January and March 2007 that were sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in January and March 2007 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the January and March 2007 letters also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the November 2007 decision that is the subject of this appeal in its January and March 2007 letters.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims, as well as the type of evidence necessary to establish a rating or effective date of an award (see letters from RO, dated in January and March 2007), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.            

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  In this regard, the Veteran's service treatment records are sparse and only consist of his separation examination report, dated in May 1955.  According to the National Personnel Records Center (NPRC), no other service treatment records are available and are presumed destroyed in a fire at the NPRC in 1973.  Thus, further efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The evidence of record includes private medical records, dated from May 2001 to March 2005, and outpatient treatment records from the VA Medical Center (VAMC) in Iowa City, dated from August 2006 to April 2012.  The Board recognizes that in a VA Form 21-4142, Authorization and Consent to Release Information, dated in October 2006, the Veteran noted that he had been receiving treatment at the Iowa City VAMC for bilateral hearing loss since 1999.  Thus, the RO attempted to obtain the Iowa City VAMC records from 1999 to August 2006.  However, in a Memorandum, dated in February 2012, the RO determined that such records were unavailable for review.  In a letter to the Veteran, dated in February 2012, the RO notified him of this information.  

With respect to an examination, the Veteran underwent VA audiological examinations in September 2007 and May 2012 which were thorough in nature and provided competent opinions addressing the pertinent question of whether the Veteran's currently diagnosed bilateral hearing loss and/or tinnitus were related to his period of service, to include acoustic trauma in service.  The Board finds that the medical evidence of record is sufficient to resolve this appeal; the VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As explained further in the decision below, in both the September 2007 and May 2012 VA examination reports, the examiners stated that the Veteran's bilateral hearing loss suggested a genetic or idiopathic component.  In a statement from the Veteran's representative, the American Legion (AL), dated in November 2012, the AL indicated that the aforementioned comments raised the possibility that the Veteran may have had bilateral hearing loss prior to his entrance into the military and that his pre-existing bilateral hearing loss was aggravated by his in-service acoustic trauma.  The AL maintained that the Veteran's May 2012 VA audiological evaluation was inadequate because the examiner did not address the question of aggravation.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence (obvious or manifest) demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

In this case, the Veteran's induction examination is not of record and cannot be reviewed.  Nevertheless, the Veteran does not contend that he experienced hearing loss symptoms or treatment prior to his entrance into the military.  In addition, while the VA examiners suggested the possibility that the Veteran's hearing loss had a genetic component, which could mean that his bilateral hearing loss pre-existed his period of service, such a suggestion does not clearly and unmistakably show that the Veteran had any hearing loss, including hearing loss for VA purposes ( see 38 C.F.R. § 3.385), prior to his entry onto active duty.  Again, the Veteran himself did not indicate that he had hearing loss symptoms or treatment prior to service.  The examiners described his hearing loss as genetic or idiopathic.  Even if genetic, there is no indication that it was present prior to service.  A hereditary disease does not always rebut the presumption of soundness.  For example, a precedent opinion of the VA General Counsel (GC), VAOPGCPREC 82-90 (July 18, 1990); 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)), held in essence that a disease which is considered by medical authorities to be familial (or hereditary) could be granted service connection if the first manifestations of the disease are in service. 

Accordingly, given that there is no clear and unmistakable medical evidence of record showing that the Veteran had any hearing loss, including hearing loss for VA purposes, prior to his entrance into the military, the presumption of soundness is not rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir 2004).  He is found sound at entrance and a question of aggravation of a pre-existing disability is not relevant to this case.  Therefore, the fact that the examiner from the May 2012 VA examination did not address the question of aggravation does not make the examination inadequate.  The examiner addressed the pertinent nexus question and his opinion was supported by an adequate rationale and is deemed sufficient for the purpose of this adjudication.  Thus, the Board finds that the May 2012 VA examination was adequate in order to render a decision on the merits of the Veteran's claim.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).    

II. Pertinent Law and Regulations

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, to include sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For purposes of applying the laws administered by VA, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

It is also pertinent to note that the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009)(noting that a layperson may comment on lay-observable symptoms).      

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

III. Factual Background

The Veteran's service records show that he had active service in the United States Army from May 1953 to May 1955.  He served with the 12th Chemical Company and his Military Occupational Specialty (MOS) was in maintenance and as a light vehicle driver.      

The Veteran's service treatment records are sparse and only consist of his separation examination report, dated in May 1955.  According to the NPRC, no other service treatment records are available and are presumed destroyed in a fire at the NPRC in 1973.  

At the time of the May 1955 separation examination, the Veteran's hearing was 15/15 bilaterally in whispered and spoken voice.  The Veteran's ears and eardrums were clinically evaluated as "normal."  The report is negative for any complaints or findings of hearing loss and/or tinnitus.     

Private treatment records show that the Veteran was treated for hearing loss from May 2001 to March 2005.    

VAMC outpatient treatment records, dated from August 2006 to April 2012, show that in August 2006, the Veteran presented himself to establish medical care.  At that time, he stated that he was having problems with his hearing and that he wore hearing aids.  He requested a referral to audiology.  The Veteran denied tinnitus.  In September 2006, he underwent an audiological consultation for reduced hearing in both ears of gradual onset.  In regard to his noise exposure history, the Veteran stated that he was exposed to noise during service (artillery/gunfire) and in civilian occupation (police officer).  He denied tinnitus.  Following the audiological evaluation, the Veteran was diagnosed with  mild to severe sloping sensorineural hearing loss, bilaterally.    

In October 2006, the Veteran filed claims for service connection for bilateral hearing loss and tinnitus.  He stated that while he was stationed in Germany in 1954, he was assigned to tank and artillery units.  According to the Veteran, while performing maneuvers, he was repeatedly exposed to close range tank and artillery fire which damaged his hearing.  He noted that "as time [had] passed," his hearing had gradually worsened.       

In September 2007, the Veteran underwent a VA audiological evaluation.  The examiner stated that he had reviewed the Veteran's claims file.  The Veteran reported military noise exposure from an incident in which he was close to two tanks when they fired.  The Veteran's assignment was as a truck driver for a chemical unit which generally had minimal noise exposure.  Occupational noise exposure was from periodic firearm use as a police officer for 23 years.  The Veteran denied recreational noise exposure.  He denied tinnitus.        

The audiological examination revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) as follows: 35, 60, 60, 75, and 80 decibels, respectively, with a puretone average of 69 decibels.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 30, 40, 50, 55, and 65 decibels, with a puretone average of 53 decibels.  Speech discrimination percentages were 78 percent in the right ear and 90 percent in the left ear.  The diagnosis was sensorineural hearing loss, bilaterally.  The examiner stated that the Veteran's hearing loss was not consistent with solely a noise-induced hearing loss but suggested as a genetic or idiopathic component.  However, noise exposure certainly may have contributed to that hearing loss.  There was no documentation of hearing loss at a time close to when the Veteran was in military service.  The Veteran had a history of occupational noise exposure.  The examiner opined that it was not at least as likely as not (i.e., less than 50 percent probability) that the Veteran's bilateral hearing loss was incurred in military service.     

In a VA Form 21-4138, Statement in Support of Claim, dated in February 2012, the Veteran stated that at the time of the September 2007 VA examination, he did not know what "tinnitus" meant and that was why he informed the examiner that he did not have it.  According to the Veteran, he did not realize that tinnitus was "ringing in [his] ears."  The Veteran indicated that he had experienced tinnitus since being in the military and around loud noises.  He noted that he was not given hearing protection during service.     

A VA audiological evaluation was conducted in May 2012.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The audiological examination revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 55, 65, 60, 75, and 80 decibels, respectively, with a puretone average of 70 decibels.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 35, 55, 50, 65, and 70 decibels, with a puretone average of 60 decibels.  Speech discrimination percentages were 80 percent in the right ear and 92 percent in the left ear.  The diagnosis was sensorineural hearing loss, bilaterally.  

In regard to the question of whether the Veteran's bilateral hearing loss was at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service, the examiner responded "no."  The examiner noted that upon the Veteran's May 1955 separation examination, the Veteran had normal hearing.  According to the examiner, it was probable that the Veteran's MOS in maintenance had a high level of excessive noise exposure.  However, the Veteran reported the noise exposure he personally experienced during service was limited to artillery cannons once a month.  The Veteran also reported minimal noise exposure during his last VA examination.  He recalled one instance of being near tanks without hearing protection when they fired.  Following the event, the Veteran remembered hearing ringing in his ears.  He recalled the medic telling him the sound would go away.  According to the Veteran, the sound did go away over time.  Occupational noise exposure included working at a cheese factory and working as a police officer.  Recreational noise exposure was limited to lawn care.  The Veteran first noticed hearing difficulty in the 1950's when he required others to repeat themselves.  The Veteran's wife reported that the Veteran had hearing difficulty when they married in 1958.  He did not seek treatment for hearing difficulties until 2001.     

The examiner stated that the nature and configuration of the Veteran's hearing loss was not consistent with a solely noise-induced hearing loss.  The examiner indicated that he had reviewed the medical records from a private audiologist.  Audiograms and notes from 2001 indicated asymmetrical hearing loss (right ear worse) and absent reflexes.  A test the following year indicated a drop in hearing for both ears.  The audiologist recommended an auditory brainstem response test and "testing to rule out hearing loss from thyroid dysfunction, autoimmune disorder, and syphilis."  There was no indication that this testing was completed as recommended.  Testing the following year showed further decline in the right ear.  Audiometric testing the next year in 2003 indicated a significant improvement in thresholds for both ears.  The audiologist noted "fluctuating sensorineural hearing loss was consistent with possible cochlear hydrops," and testing by a specialist was recommended.  There was no indication that this testing was completed as recommended.  Additional audiograms and notes indicated a drop in hearing in the left ear compared to the previous testing.  VAMC audiograms also indicated fluctuation of the right ear hearing loss.  The progression and fluctuation of the Veteran's hearing loss during a short period of time, especially in the right ear, from 2000 to the present, as well as absent reflexes, suggested an idiopathic (cochlear hydrops or autoimmune disorder) or genetic origin.  It was possible, however, to have noise-induced hearing loss and to still be affected by hearing-related disease.           

The examiner stated that upon a review of the evidence of record, it was his opinion that the evidence suggested that the Veteran's bilateral hearing loss was not related to his period of military service.  The limited information from the Veteran's claims file indicated normal hearing at military separation.  The Veteran reported noise exposure associated with one event, and monthly events during service.  By his admission, his military noise exposure was limited.  The Veteran did not seek medical attention for his hearing loss until around 2000, 45 years after his discharge.  According to the examiner, the nature of the Veteran's hearing loss appeared to be not solely related to noise exposure, and it was likely that the Veteran had experienced progressive hearing loss in the years since discharge which had worsened in the last 15 years.  There was not a strong case for a nexus between the Veteran's hearing loss and his period of military service, and there was a stronger case for the Veteran's hearing loss to be of an idiopathic or genetic origin.  

In the May 2012 VA examination report, the examiner also stated that the Veteran reported recurrent tinnitus.  According to the Veteran, he had experienced ringing in both ears over the last 20 years.  In regard to the etiology of the Veteran's tinnitus, the examiner stated that it was at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus was a symptom associated with his bilateral hearing loss, as tinnitus was known to be a symptom associated with hearing loss.  The examiner also opined that it was less likely than not (less than 50 percent probability) that the Veteran's tinnitus was caused by or a result of his military noise exposure.      

With respect to a rationale, the examiner stated that the Veteran reported hearing ringing in his ears following an event in military service.  However, that sensation subsided and the Veteran indicated that it did "go away."  At the time of the May 2012 VA examination, the Veteran reported having a ringing sensation for the last 20 years (mid-1980's).  According to the examiner, the Veteran's report of tinnitus had varied over the years.  In different medical and audiological records, the Veteran reported having occasional ringing (September 13, 2001, April 1, 2002, July 11, 2008) and alternatively denying ringing (September 18, 2006, August 15, 2006, September 18, 2007).  The Veteran later reported that he did not know what tinnitus was when in fact he did have "ringing in the ears."  The examiner noted that during audiological examinations, the Veteran was specifically asked "do you have buzzing or ringing in the ears" and the word "tinnitus" was not used as it was assumed that most individuals did not know the definition of "tinnitus."      

The examiner further stated that a review of the evidence did not provide a strong nexus between the Veteran's tinnitus and his military service.  According to the examiner, it appeared that the tinnitus started later, as reported by the Veteran, 25 years after military service.  There was no medical evidence for late-onset tinnitus related to noise exposure.  The examiner noted that there was a stronger case for the Veteran's tinnitus to be related to his bilateral hearing loss which also did not appear to be related to military service.  

IV. Analysis

The Veteran contends that his current hearing loss and tinnitus are the result of noise exposure during service, and that these disorders should therefore be service connected.  As discussed above, the Veteran is presumed sound upon his entry onto active duty with respect to hearing loss.  See 38 U.S.C.A. § 1111.

The Veteran's May 1955 separation examination report shows that the Veteran's hearing was normal in whispered and spoken voice tests.  The report was also negative for any complaints or findings of hearing loss and/or tinnitus.  

The first medical evidence of record that shows that the Veteran has bilateral hearing loss is in May 2001, over 45 years after his separation from the military.  In addition, the first evidence of a diagnosis of tinnitus is in the May 2012 VA examination report, approximately 57 years after the Veteran's discharge.  

In this case, the Board finds that the preponderance of the evidence shows that the Veteran's claimed hearing loss and tinnitus are not related to any event in service.   

The Board acknowledges that the Veteran is competent to report that he has continued to experience hearing loss and tinnitus symptoms since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he was exposed to acoustic trauma in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).

It is within the Veteran's realm of personal knowledge whether he had exposure to loud noises in service, and has continued to experience hearing loss symptoms and ringing in his ears since that time.  The Veteran's MOS was in maintenance and as a light vehicle driver.  In addition, the Veteran has reported that he was assigned to tank and artillery units and was exposed to gunfire while performing maneuvers.  Thus, it is reasonable to deduce that he would have been exposed to noise from his military duties.  

However, the Board finds that the Veteran's statements are not credible with respect to the onset and continuity of his hearing loss and tinnitus symptoms.  First, emphasis is placed on the multi-year gap between discharge from active duty (May 1955) and the first evidence of record of hearing loss (2001), and the first evidence of record of tinnitus (2012), 46 and 57 years respectively from the Veteran's discharge.  

Second, the Veteran did not contend that his bilateral hearing loss and tinnitus started during service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of little probative value.  See Pond v. West, 12 Vet. App. 341 (1999)(although the Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Of note, treatment records for hearing loss dated from 2001 to 2005, prior to the submission of the Veteran's claim, make no mention of hearing loss and tinnitus symptoms dating back to service.        

Third, the Veteran has had inconsistent statements regarding the onset of his hearing loss and tinnitus.  In regard to his hearing loss, although the Veteran maintains that he first experienced hearing loss during service and continued to experience such hearing problems after his discharge, VAMC outpatient treatment records show that when he first sought to establish medical care in September 2006, he noted that his reduced hearing was of a gradual onset.  With respect to his tinnitus, on the one hand, he contends that he has experienced tinnitus since his period of active service.  However, on the other hand, in the May 2012 VA examination, the Veteran noted that he did not experience tinnitus until the mid-1980's.  In addition, current medical records show that at times, the Veteran denied any tinnitus.  For example, at the time of the September 2007 VA examination, the Veteran denied tinnitus.  The Board recognizes that according to the Veteran, the reason he denied tinnitus during the September 2007 VA examination was because he did not understand the definition of "tinnitus" at that time.  However, the Board observes that the Veteran filed his current claim for service connection for tinnitus in October 2006, almost a full year prior to the September 2007 VA examination.  This fact renders his contention that he did not understand the meaning of "tinnitus" at the time of his September 2007 VA examination to be highly dubious.  Given that he filed a specific claim for disability benefits for tinnitus, it follows that he understood the nature of the disability that he was asking benefits for.  Therefore, in light of the above, with respect to the onset of experiencing hearing loss and tinnitus symptoms, the probative value of the Veteran's lay assertions is diminished and the Board cannot rely on his statements.

The Veteran contends that his current hearing loss and tinnitus are related to his exposure to acoustic trauma in service; however, there is no competent medical evidence or opinion to corroborate these contentions.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinions are insufficient to provide the requisite nexus between an in-service event or injury and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of any hearing loss and tinnitus disabilities are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation.

Additionally, as the Veteran's first finding of hearing loss was in 2001, over 45 years after discharge from service, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

The Board also finds it significant that the examiners from the September 2007 and May 2012 VA examinations found that after reviewing the claims file and pertinent medical history that the Veteran's hearing loss, and for the May 2012 VA examiner, the Veteran's hearing loss and tinnitus, were not related to acoustic trauma in military service.  In the September 2007 VA examination report, the examiner stated that the Veteran's hearing loss was not consistent with solely a noise-induced hearing loss but suggested as a genetic or idiopathic component.  In addition, although the examiner noted that noise exposure "may have" contributed to the Veteran's hearing loss, this particular statement is speculative.  Further, the examiner did not specifically opine that any in-service noise exposure contributed to the Veteran's hearing loss.  Rather, he also noted that the Veteran had a history of occupational noise exposure.  Ultimately, he concluded that it was not at least as likely as not (i.e., less than 50 percent probability) that the Veteran's bilateral hearing loss was incurred in military service.    

In the May 2012 VA examination report, the examiner stated that the nature and configuration of the Veteran's hearing loss was not consistent with a solely noise-induced hearing loss.  She explained that the progression and fluctuation of the Veteran's hearing loss during a short period of time, especially in the right ear, from 2000 to the present, as well as absent reflexes, suggested an idiopathic (cochlear hydrops or autoimmune disorder) or genetic origin.  She stated that it was possible, however, to have noise-induced hearing loss and to still be affected by hearing-related disease.  She then went on to state that the evidence suggests that the Veteran's bilateral hearing loss was not related to his period of military service.  She reasoned that the nature of the Veteran's hearing loss appeared to be not solely related to noise exposure, and it was likely that the Veteran had experienced progressive hearing loss in the years since discharge which had worsened in the last 15 years.  She concluded that there was not a strong case for a nexus between the Veteran's hearing loss and his period of military service, and there was a stronger case for the Veteran's hearing loss to be of an idiopathic or genetic origin.  In sum, after considering the Veteran's history and acknowledging noise exposure as a possible cause of hearing loss, the examiner ultimately concluded that the Veteran's bilateral hearing loss was not related to his period of military service and that there was a stronger case for the Veteran's hearing loss to be of an idiopathic or genetic origin.

With respect to the Veteran's tinnitus, the examiner noted that the Veteran had given conflicting statements regarding the origin of his tinnitus.  At the time of the examination, the Veteran indicated that although he had experienced ringing in his ears on one occasion during service, it subsequently disappeared.  According to the Veteran, he did not develop tinnitus until the mid-1980's.  The examiner reported that there was no medical evidence for late-onset tinnitus related to noise exposure.  Furthermore, the examiner indicated, in essence, that it was doubtful that the Veteran did not understand the meaning of "tinnitus" at the time of his previous audiological evaluations when he denied tinnitus.  The examiner noted that during audiological evaluations, questions were asked regarding the presence of "buzzing or ringing in the ears" rather than using the word "tinnitus" because most individuals did not know the definition of "tinnitus."  Therefore, the examiner concluded that the Veteran's tinnitus was not related to his period of active service.  The examiner also concluded that the Veteran's tinnitus was a symptom of his bilateral hearing loss.      

The probative value of the opinions from the September 2007 and May 2012 VA examiners is high as the examiners were fully informed of the Veteran's medical history, they provided fully articulated rationales, and the opinions were supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's current hearing loss and tinnitus had their onset during active service or are related to any in-service disease, event, or injury.  See 38 U.S.C.A. § 1131.  Accordingly, the Board finds that the criteria for service connection for hearing loss and tinnitus are not met and the Veteran's claims must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.    

Entitlement to service connection for tinnitus is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


